Citation Nr: 0621814	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assistance in the purchase of an automobile or 
other conveyance and adaptive equipment.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  The veteran is service-connected for: radiculopathy, left 
lower extremity, evaluated as 60 percent disabling; 
radiculopathy, right lower extremity, evaluated as 60 percent 
disabling; degenerative disc disease, lumbar spine with 
limitation of motion, evaluated as 40 percent disabling; a 
postoperative left knee disability, evaluated as 30 percent 
disabling; and a postoperative right knee disability, 
evaluated as 20 percent disabling.  She is also determined to 
be totally disabled due to individual unemployability, and 
has been granted special monthly compensation by reason of 
being in need of the regular of aid and attendance of another 
person.  

2.  The veteran has loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

3.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.


CONCLUSIONS OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.808, 4.63 
(2005).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Automobile or Other Conveyance and Adaptive Equipment

The veteran argues that she should be found to be eligible 
for financial assistance in acquiring an automobile or other 
conveyance or special adaptive equipment.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2005).

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A VA brain and spinal cord examination report, dated in 
November 2004, notes that the veteran wore an elastic brace 
on her back and was pending new braces for her knees.  She 
stated that when she walks in her house she hangs onto 
something if she does not use her cane.  She complained of 
frequent leg cramps with drawing up of her knees, that her 
arms went numb, and intermittent numbness from her hands to 
her forearm, especially when doing overhead work.  She stated 
that she did leg weights for exercise, and that she dropped 
things frequently.  She reported that she could feed herself 
and could handle utensils and her toothbrush.  On 
examination, she walked with a cane.  Grip strength was poor 
and effort driven.  Muscle bulk and tone were normal in the 
upper extremities.  The knees had extension to 0 degrees, and 
flexion to 135 degrees.  A magnetic resonance imaging (MRI) 
study from 2003 was noted to show marked dehydration and 
dessication at L5-S1, mild to moderate asymptomatic bulge at 
L5-S1, and no significant compromise o the spinal canal or 
nerve roots.  See also VA MRI reports, dated in March 2000 
and January 2004; VA computerized tomography (CT) scan 
report, dated in August 2001.  The diagnoses were 
radiculopathy, left and right lower extremities, due to 
degenerative disk disease of the lumbar spine.  The examiner 
noted that there was no overt neurological compromise of the 
extremities, and that the veteran was able to use her upper 
and lower extremities, with pain.  The examiner noted that 
she primarily used assistive devices for balance and her fear 
of falling, and that she reported that she does not go 
anywhere unless someone is with her so that she can be 
assisted.  The examiner stated that the veteran is able to 
ambulate independently only with the use of assistive 
devices, i.e., cane, etc.  

A VA aid and attendance or housebound (AAHB) examination 
report, dated in September 2003, notes that the veteran had 
weakness and lack of coordination in her lower extremities on 
ambulation, and that she could not stand alone without a 
cane.  She could not tandem walk or walk on her heels.  She 
walked with a shuffling gait, using a cane.  There was no 
atrophy in the lower extremities and leg musculature was 
normal.  The examiner noted that she was not legally blind 
and had decent vision.  It was further noted that she could 
not protect herself from the hazards and dangers of daily 
living and her falls.  A number of restrictions of mobility 
were noted.  The diagnoses were degenerative disk disease and 
status post patellar release bilaterally.  The Board further 
notes that the findings in this report are essentially the 
same as those in a VA AAHB examination report, dated in July 
2003.  

Reports from Ross D. Scott, M.D., dated between January and 
February of 2004, show that the veteran was on a home 
exercise program for lumbar stabilization, until she reported 
that "disability told her to stop." 

As for the other medical evidence, it consists of VA and non-
VA treatment reports, dated between 1985 and 2003.  The more 
recent of this evidence includes the following: an August 
2002 VA progress note indicates that the veteran uses a cane 
and a scooter, that she needed help bathing and dressing, and 
that she could not do housework, cooking or ADL's (activities 
of daily living).  A July 2003 VA progress note indicates 
that the veteran was thought to have 5/5 motor strength 
throughout, but that this was difficult to assess due to 
pain.  MSR's (muscle stretch reflexes) were +2 throughout, 
and gait was painful.  A December 2003 VA progress note 
indicates that knee and ankle jerk reflexes were normal, and 
that muscle strength was normal.  

The claims files include a lay statements from the veteran's 
daughter, dated in September 2003, in which she essentially 
states that the veteran has severe pain and needs assistance 
"with just about everything."  A statement from a relative, 
also dated in September 2003, essentially states that the 
veteran requires assistance with such activities as bathing, 
using steps and stairs, and putting on her shoes.

The veteran is service-connected for: radiculopathy, left 
lower extremity, evaluated as 60 percent disabling; 
radiculopathy, right lower extremity, evaluated as 60 percent 
disabling; degenerative disc disease, lumbar spine with 
limitation of motion, evaluated as 40 percent disabling; a 
postoperative left knee disability, evaluated as 30 percent 
disabling; and a postoperative right knee disability, 
evaluated as 20 percent disabling.  She is also determined to 
be totally disabled due to individual unemployability, and 
has been granted special monthly compensation by reason of 
being in need of the regular of aid and attendance of another 
person.  

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Although the veteran's 
use of her hands and legs is clearly impaired, the evidence 
does not show that she has a loss of actual remaining 
function of either leg, foot, or hand, due to her service-
connected disabilities such that she would be equally well 
served by an amputation stump at the site of election below 
either knee, or elbow, with use of a suitable prosthesis.  
See 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  In summary, the 
evidence is insufficient to show that the veteran's service-
connected disabilities have resulted in ankylosis of a knee, 
the loss, or loss of use of, a foot or a hand, or permanent 
impairment of vision of both eyes to the required specified 
degree.  Accordingly, the Board must find that the 
preponderance of the evidence is against the veteran's claim, 
and that the claim of entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment must be denied.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.808, 4.63.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in November 2002 and September 
2003, the RO sent the veteran notice letters (hereinafter 
"VCAA notification letters") that informed her of the type of 
information and evidence necessary to support her claim.  The 
RO's letters also informed the veteran of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of her 
claim.  She was asked to identify all relevant evidence that 
she desired VA to attempt to obtain.  

The VCAA letters were mailed to the appellant prior to the 
RO's adjudication of her claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim is for a one-time 
benefit, and has been denied, any questions as to the 
disability rating or the appropriate effective date to be 
assigned are moot.  VA was not required, therefore, to 
provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded an examination.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment is denied.


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


